DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 7, and 9-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesada Saborio (US 2010/0058791 A1) hereinafter referred as Quesada and in view of Admitted prior art NPL1 (hereafter referred to as NPL1, which was provided in the IDS dated 9/05/2013 in the parent application 13/217,568) and further in view of Takahashi (US 6,374,626 B1).
In regards to claim 1, Quesada an external automotive condenser assembly (25) for mounting on a body of a vehicle (25 on the front wall of the container 16 of the vehicle, see figs. 4-5, 10, and 9), the condenser assembly comprising: a condenser housing (19) having a top portion defining at least one top opening (opening above the exhaust fan 21b, see paragraphs 153, 161) and a bottom portion (bottom of the cover 19, see fig. 10), wherein the top opening is configured to permit air to flow through the top opening (via fan 21b), wherein said condenser housing includes a front face (front face of cover 19) to permit at least one warning light to be affixed thereto (this is an intended use limitation, MPEP 2111, the front face of the condenser housing 19 is capable of receiving a warning light affixed to the front), and wherein said condenser housing is configured to face a direction of travel of the vehicle (see figs. 4-5, 10 and 23), wherein said condenser housing includes a right face extending rearward from the front face, wherein said condenser housing includes a left face extending rearward from the front face (right and left faces of the covers 19, 182, and 191 extending form the front to the wall of the container 16, see figs. 27, 45, 4-5, 10, and 23).
However, Quesada does not explicitly teach a bottom opening in the condenser housing to permit air through the bottom opening, and at least one warning light affixed to an exterior of the front face.
NPL1 teaches a bottom opening in the condenser housing (see bottom grille, in below annotated figs.) to permit air through the bottom opening (the bottom grille implies a fan providing up and down circulation through the bottom grille; Also the bottom grille is capable of permitting air through the opening when the vehicle moves), and at least one warning light affixed to an exterior of the front face (see below annotated figs.). Also Takahashi teaches providing air circulation within the condenser housing (120) through the condenser (121) and through both the top and bottom openings (see air flow shown by arrow C, fig. 1).

    PNG
    media_image1.png
    403
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    513
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser assembly of Quesada by providing a bottom opening in the condenser housing to permit air through the bottom opening and a warning light affixed to an exterior of the front face of the condenser housing based on the teachings of NPL1 and Takahashi in order to allow effective and efficient cooling of the condenser coil by pushing the air heated by the condenser into the faster and/or cooler air stream flow above and below the condenser housing and with the warning light alert other moving vehicles in traffic to see the emergency vehicle from a distance before the sound of the siren reaches the far away vehicles.
In regards to claim 3, Quesada as modified teaches the limitations of claim 3 and Takahashi further discloses that the top opening and said bottom opening are configured to permit air to flow substantially vertically through said external automotive condenser assembly (see vertical airflow C, fig. 1, Takahashi).
In regards to claim 4, Quesada as modified teaches the limitations of claim 4 and NPL1 further discloses that top portion and/or said bottom portion comprise one or more gratings defining at least a portion of said openings (bottom grille, see above annotated figs.).
In regards to claim 7, Quesada as modified teaches the limitations of claim 7 and Quesada further discloses that the right face extends rearward from the front face to a back portion of the condenser housing, and wherein said left face extends rearward from the front face to the back portion of the condenser housing (right and left faces extend from the front face to the back portion of the condenser housing, see figs. 10, 23, 27, and 45). Also NPL1 also discloses that the left and rights faces extend from front face to the back portion of the condenser housing (see above annotated figs. NPL1).
In regards to claim 9, Quesada as modified teaches the limitations of claim 9 and Quesada further discloses that the front face is a substantially solid front face (see figs. 23, 42-45, 27, and 10; paragraph 152).
In regards to claim 10, Quesada as modified teaches the limitations of claim 10 and Quesada further discloses at least one condenser unit (21) disposed in said condenser housing (see fig. 10), said condenser unit comprising at least one condenser coil (21a) and at least one fan (21b) operable to create airflow across said condenser coil (see fig. 10 and paragraphs 153 and 161).
In regards to claim 11, Quesada as modified teaches the limitations of claim 11 and Quesada further discloses that the condenser housing further comprises a back portion (back surface of the condenser housing, see figs. 10, 23, 27, and 45); Takahashi also teaches back portion of the condenser housing (see fig. 1); however, NPL1 teaches that the back portion is configured to be mounted to a patient compartment of the vehicle (back portion mounted to ambulance, see above annotated figs. NPL1).
In regards to claim 12, Quesada as modified teaches the limitations of claim 12 and Quesada further discloses that the right face extends rearward from the front face to the back portion, wherein said left face extends rearward from the front face to the back portion (right and left faces extend from the front face to the back portion of the condenser housing, see figs. 10, 23, 27, and 45). Also NPL1 also discloses that the left and rights faces extend from front face to the back portion of the condenser housing (see above annotated figs. NPL1).
In regards to claim 13, Quesada as modified teaches the limitations of claim 13 and NPL1 further discloses an emergency vehicle (ambulance, see above annotated figs, NPL1) comprising the external automotive condenser and light assembly (see above annotated figs, NPL1), said emergency vehicle comprising: a vehicle body (see above annotated figs, NPL1) comprising a patient compartment (back compartment where the condenser assembly is mounted, see above annotated figs, NPL1) and a driver compartment (see driver compartment below the condenser assembly, see above annotated figs, NPL1), wherein said driver compartment comprises a roof, wherein said external automotive condenser and light assembly is disposed above and spaced apart from a top of said driver compartment roof (see above annotated figs, NPL1).
In regards to claim 14, Quesada as modified teaches the limitations of claim 14 and NPL1 further discloses that the external automotive condenser and light assembly is coupled to a front of said patient compartment (see above annotated figs, NPL1).
In regards to claim 15, Quesada as modified teaches the limitations of claim 15 and Quesada further discloses that at least one component selected from the group consisting of condenser coil tubing (coil 21a), fan wiring, and warning light wiring.
However, Quesada does not explicitly teach a through-hole allowing at least one of said condenser coil tubing, fan wiring, and warning light wiring to pass from said condenser housing into the back compartment of the vehicle.
Takahashi teaches that the air-conditioning system further comprises a condenser assembly positioned at least partly within said condenser housing (condenser 121 within condenser unit 120, see figs. 1, 2), wherein said back compartment presents a through-hole allowing at least one of a condenser coil tubing (coolant pipe 141, see figs. 2-3), to pass from within said back compartment to within said condenser housing (coolant pipe 141 from condenser housing to the back compartment 190, see figs. 2, 3, and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser assembly of Quesada by providing a through-hole at the condenser housing and the patient compartment allowing the condenser coil tubing to pass from said condenser housing into said emergency vehicle based on the teaches of Takahahis in order to allow the condenser and lights to be connected to the inside of the patient compartment and be controlled from the critical patient area of the ambulance as needed.

Claims 2, 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesada Saborio in view of NPL1 and Takahashi as applied to claim 1 above and further in view of Yoshifuku (US 2009/0033075 A1).
In regards to claim 2, Quesada as modified teaches the limitations of claim 2 except lights affixed on the right and left faces.
However, Yoshifuku teaches at least one light (37) affixed to an exterior of the right face (lights 37 affixed to the right face of unit 11, see figs. 2-3 and paragraph 24) and at least one light (37) affixed to an exterior of the left face (lights 37 affixed to the left face of unit 11, see figs. 2-3 and paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser housing of the condenser-light assembly of Quesada as modified by providing at least one light on each of the right and left exterior faces of the condenser housing based on the teachings of Yoshifuku for the advantage of expanding the sensing region by placing the lights on the side, top and front faces (see paragraphs 24-25).
In regards to claims 5 and 6, Quesada as modified teaches the limitations of claims 5 and 6 except that the right face extends rearward from the front face at an obtuse interior angle in the range from about 95 degrees to about 165 degrees with respect to the front face, and wherein said left face extends rearward from the front face at an obtuse interior angle in the range from about 95 degrees to about 165 degrees with respect to the front face.
However, Yoshifuku teaches that the right face extends rearward from the front face at an obtuse interior angle in the range from about 95 degrees to about 165 degrees with respect to the front face, and wherein said left face extends rearward from the front face at an obtuse interior angle in the range from about 95 degrees to about 165 degrees with respect to the front face (see below annotated fig. 3).

    PNG
    media_image3.png
    252
    453
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the respective positions of the right and left faces with respect to the front face of the condenser housing of the condenser-light assembly of Quesada to form obtuse angles in the range from about 95 degrees to about 165 degrees with the front face based on the teachings of Yoshifuku for the advantage of maximizing projection of the warning lights forward while avoiding sharp corners which would block part of the light and create unnecessary air drag.

Claims 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesada Saborio in view of NPL1 and Takahashi as applied to claim 7 above and further in view of Mori (US 2005/0022965 A1).
In regards to claim 8, Quesada as modified teaches the limitations of claim 8 except that first and second brace elements extend rearward from first and second intersections respectively to the back portion of the condenser housing.
However, Mori teaches that the condenser housing (condenser 3b support 1) includes a first brace element (first support 1d) extending rearward from a first intersection to the back portion of the condenser housing (see fig. 1 and paragraph 39), and wherein said condenser housing includes a second brace element (second support 1d) extending rearward from a second intersection to the back portion of the condenser housing (see fig. 1 and paragraph 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser housing of the condenser-light assembly of Quesada to provide first and second brace elements extending rearward from first and second intersections respectively to the back portion of the condenser housing as taught by Mori in order to securely support the condenser and the condenser housing on the front face of a high speed vehicle with reinforcing mechanical brackets and frames (see paragraphs 39-42, Mori).

Claims 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL1 (hereafter referred to as NPL1, which was provided in the IDS dated 9/05/2013 in the parent application 13/217,568) and in view of Quesada Saborio (US 2010/0058791 A1) hereinafter referred as Quesada and further in view of Takahashi (US 6,374,626 B1).
In regards to claim 16, NPL1 discloses an emergency vehicle (ambulance, see above annotated figs., NPL1) comprising: a vehicle body (body of the ambulance, and driver cabin, see below annotated figs., NPL1) comprising a patient compartment (back compartment of the ambulance, where the condenser assembly is mounted, see below annotated figs., NPL1) and a driver compartment (see driver compartment below the condenser assembly, see below annotated figs., NPL1), wherein said driver compartment comprises a roof (see below annotated figs., NPL1), and a housing (housing containing grille and lights) coupled to the front of said patient compartment (see below annotated figs., NPL1), wherein the housing includes a top portion (see below annotated figs., NPL1), and a bottom portion defining at least one bottom opening (two grilles at the bottom of the housing, see below annotated figs., NPL1), wherein the bottom opening is configured to permit air to flow through the bottom opening (the bottom grille implies a fan providing up and down circulation through the bottom grille; Also the bottom grille is capable of permitting air through the opening when the vehicle moves), wherein said housing includes a front face to permit at least one warning light to be affixed thereto (see below annotated figs., NPL1), and wherein said housing is configured to face a direction of travel of the vehicle (housing in the front of the vehicle facing direction of travel when the vehicle moves forward, see below annotated figs., NPL1); and at least one warning light affixed to said exterior front face (warning on the front face, see below annotated figs., NPL1). The housing of NPL1 attached to the front of the ambulance is capable of holding a condenser assembly.

    PNG
    media_image4.png
    403
    759
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    358
    513
    media_image2.png
    Greyscale

However, NPL1 does not explicitly teach an air-conditioning system comprising a condenser, wherein the condenser housing includes a top opening to permit air through the top opening.
Quesada an external automotive condenser assembly (25) for mounting on a body of a vehicle (25 on the front wall of the container 16 of the vehicle, see figs. 4-5, 10, and 9); an air conditioning system (compressor 22, condenser 21, evaporator 24, fans 21b, 18a, refrigeration unit 20, see figs. 9 and paragraphs 153-154) comprising a condenser (21) and condenser housing (19) coupled to the front  of the vehicle (see figs. 10, 9, and 4-5); wherein the condenser housing (19) having a top portion defining at least one top opening (opening above the exhaust fan 21b, see paragraphs 153, 161) and a bottom portion (bottom of the cover 19, see fig. 10), wherein the top opening is configured to permit air to flow through the top opening (via fan 21b, the top opening is capable of pushing air through the top), wherein said condenser housing includes a front face (front face of cover 19), and wherein said condenser housing is configured to face a direction of travel of the vehicle (see figs. 4-5, 10 and 23), wherein said condenser housing includes a right face extending rearward from the front face, wherein said condenser housing includes a left face extending rearward from the front face (right and left faces of the covers 19, 182, and 191 extending form the front to the wall of the container 16, see figs. 27, 45, 4-5, 10, and 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency vehicle of NPL1 by providing an air-conditioning system with a condenser within a housing with top opening to permit air through the top opening as taught by Quesada to place the condenser within the front housing of the emergency vehicle of NPL1 in order to protect the mechanical components of the condenser against damage due to debris, water, and heat if the condenser is placed under the emergency vehicle.
NPL1 is also silent about both the top and bottom openings permitting air to flow through the openings.
However, Takahashi teaches providing air circulation within the condenser housing (120) through the condenser (121) and through both the top and bottom openings (see air flow shown by arrow C, fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser housing assembly of NPL1 as modified by providing top and bottom openings in the condenser housing to permit air through the top and bottom openings based on the teachings Takahashi in order to allow effective and efficient cooling of the condenser coil by pushing the air heated by the condenser into the faster and/or cooler air stream flow above and below the condenser housing.
In regards to claim 20, NPL1 as modified teaches the limitations of claim 20 and Quesada further discloses at least one condenser unit (21) disposed within said condenser housing (see fig. 10), wherein said condenser unit comprises at least one condenser coil (coil 21a) and at least one fan (21b) operable to create airflow across said condenser coil (see fig. 10 and paragraphs 153 and 161).

Claims 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL1 in view of Quesada Saborio and Takahashi as applied to claim 16 above and further in view of Yoshifuku (US 2009/0033075 A1).
In regards to claim 17, NPL1 as modified teaches the limitations of claim 17 and further teaches that the housing further includes an exterior right face and an exterior left face, wherein said exterior right face and said exterior left face extend rearward from said exterior front face (see above annotated figs., NPL1).
However, NPL1 does not explicitly teach that each of said exterior right face and said exterior left face have at least one light affixed thereto.
However, Yoshifuku teaches at least one light (37) affixed to an exterior of the right face (lights 37 affixed to the right face of unit 11, see figs. 2-3 and paragraph 24) and at least one light (37) affixed to an exterior of the left face (lights 37 affixed to the left face of unit 11, see figs. 2-3 and paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser housing of the condenser-light assembly of NPL1 as modified by providing at least one light on each of the right and left exterior faces of the condenser housing based on the teachings of Yoshifuku for the advantage of expanding the sensing region by placing the lights on the side, top and front faces (see paragraphs 24-25).
In regards to claims 18 and 19, NPL1 as modified teaches the limitations of claim 18 except that the right face extends rearward from the front face at an obtuse interior angle in the range from about 95 degrees to about 165 degrees with respect to the front face, and wherein said left face extends rearward from the front face at an obtuse interior angle in the range from about 95 degrees to about 165 degrees with respect to the front face.
However, Yoshifuku teaches that the right face extends rearward from the front face at an obtuse interior angle in the range from about 95 degrees to about 165 degrees with respect to the front face, and wherein said left face extends rearward from the front face at an obtuse interior angle in the range from about 95 degrees to about 165 degrees with respect to the front face (see below annotated fig. 3).

    PNG
    media_image3.png
    252
    453
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the respective positions of the right and left faces with respect to the front face of the condenser housing of the condenser-light assembly of NPL1 as modified to form obtuse angles in the range from about 95 degrees to about 165 degrees with the front face based on the teachings of Yoshifuku for the advantage of maximizing projection of the warning lights forward while avoiding sharp corners which would block part of the light and create unnecessary air drag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027. The examiner can normally be reached M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763